DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2021 has been entered.


	
Response to Amendment
Received 11/30/2021 and 12/30/2021

	Claim(s) 1-10 and 12-16 are pending.
	Claim(s) 1-4, 7, 8, and 15 have been amended.
Claim(s) 11 has been canceled.
Claim(s) 16 has been added.
The 35 USC § 112(b) rejection to claim 2 has been withdrawn in view of the amendments received 11/30/2021.
The 35 U.S.C § 103 rejection to claims 1-10 and 12-16 have been fully considered in view of the amendments received 11/30/2021 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 11/30/2021 and 12/30/2021



Regarding independent claim 1:

Applicant’s arguments (Remarks, Page 10: ¶ 1 to Page 12: ¶ 1), filed 11/30/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully Matei et al. (US PGPUB No. 20180205963 A1) and Rajagopalan et al. (US PGPUB No. 20200037417 A1) fail to teaches the proposed subject matter of “… wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Matei et al., in view of Rajagopalan et al., and further in view of Itakura (US PGPUB No. 20180089523 A1).
 

Regarding independent claims 7, 8, and 15:

Applicant’s arguments (Remarks Page 12: ¶ 2), filed 11/30/2021, with respect to the rejection(s) of claim(s) 7, 8, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due to claim 7’s, claim 8’s, and claim 15’s similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above


Regarding dependent claims 2-6, 9, 10, and 12-14:

Applicant’s arguments (Remarks Page 12: ¶ 2 to Page 14: ¶ 2), filed 11/30/2021, with respect to the rejection(s) of claim(s) 2-6, 9, 10, and 12-14 under 35 U.S.C § 103 have been fully considered and are persuasive due to a dependency upon claims 1, 7, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matei et al., US PGPUB No. 20180205963 A1, hereinafter Matei, in view of Rajagopalan et al., US PGPUB No. 20200037417 A1, hereinafter Rajagopalan, and further in view of Itakura, US PGPUB No. 20180089523 A1, hereinafter Itakura.

Regarding claim 1, Matei discloses an image processing apparatus (Matei; a holocam orb and/or hub module (i.e. image processing apparatus) [¶ 0103-0104 and ¶ 0182-0184], as illustrated within Fig. 13 and Fig. 17) comprising: 
a generator configured to generate two-dimensional image data and depth data on a basis of a three-dimensional model generated from a plurality of viewpoint images of a subject (Matei; the holocam orb and/or hub module (i.e. image processing apparatus), as addressed above, comprises a logic module and/or CPU module (i.e. generator) configured to generate 2D image data and depth data [¶ 0103-0105] on a basis of a 3D model generated from a plurality of viewpoint images of a subject [¶ 0084-0086]; moreover, 3D geometry of 2D stereo vision [¶ 0072-0074], wherein the 3D data is converted to 2D data [¶ 0076], in association with epipolar geometry [¶ 0073-0074 and ¶ 0081-0084]), the plurality of viewpoint images being captured through imaging from a plurality of viewpoints and subjected to a shadow removal process (Matei; the plurality of viewpoint images, as addressed above, being captured through imaging from a plurality of viewpoints [¶ 0103-0104] and subjected to a shadow removal process [¶ 0205-0206]; wherein, one or more cameras each take a picture of a real-world scene [¶ 0073-0074 and ¶ 0084]; moreover, removal of bad shadow information [¶ 0209-0210 and ¶ 0212-0214]); and 
a transmitter configured to transmit the two-dimensional image data and the depth data (Matei; the holocam orb and/or hub module (i.e. image processing apparatus), as addressed above, comprises an implicit transmitter configured to transmit the 2D image data and the depth data [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]), wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for viewpoints of the plurality of viewpoints (Matei; the shadow information is information related to the shadow of the subject removed through the shadow removal process for one or more viewpoints of the plurality of viewpoints [¶ 0200-0202, ¶ 0205-0206, and ¶ 0210]; wherein, a horizontal and vertical direction [¶ 0206] in removing bad depth data [¶ 0210 and ¶ 02013-0214]), and wherein the generator and the transmitter are each implemented via at least one processor (Matei; the generator and the transmitter are each implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Matei fails to explicitly disclose transmitting shadow information being information related to a shadow of the subject; and
wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Rajagopalan teaches a transmitter configured to transmit the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject (Rajagopalan; a communications module (i.e. transmitter) [¶ 0040-0041 and ¶ 0044] configured to communicates/transmits the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject [¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B), wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for the plurality of viewpoints (Rajagopalan; the shadow information is information related to the shadow of the subject removed through the shadow removal process [¶ 0055-0057] for the plurality of viewpoints [¶ 0044 and ¶ 0052-0054]), and wherein the transmitter is implemented via at least one processor (Rajagopalan; the transmitter is implemented via at least one processor/controller [¶ 0019, ¶ 0021, and ¶ 0036-0037]).
Matei and Rajagopalan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei, to incorporate a transmitter configured to transmit the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject, wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for the plurality of viewpoints, and wherein the transmitter is implemented via at least one processor (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

However, Itakura teaches the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints (Itakura; the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints [¶ 0084-0085, ¶ 0088, and ¶ 0098], as illustrated within Fig. 13; moreover, removal of shadow information through modification process [¶ 0135-0136]), and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (Itakura; the shadow information includes generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints [¶ 0084-0085, ¶ 0088, and ¶ 0098] based on camera positions at a time of the imaging [¶ 0034, ¶ 0036, and ¶ 0046], as illustrated within Fig. 4; wherein, the viewpoint of interest is able to be a viewpoint of a camera selected from among a plurality of cameras or a virtual viewpoint [¶ 0033]).
Matei in view of Rajagopalan and Itakura are considered to be analogous art because they pertain to generating and/or managing data in relation with providing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, to incorporate the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (as taught by Itakura), in order to provide accurate imagery involving information including one or more objects within an environment (Itakura; [¶ 0005-0008]).

Regarding claim 2, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 1, further comprising:
a shadow remover configured to perform the shadow on each of the viewpoint images (Matei; a shadow remover configured to perform the shadow removal process on each of the viewpoint images [¶ 205-0206]; wherein, a horizontal and vertical direction [¶ 0206] in removing bad depth data [¶ 0210 and ¶ 02013-0214]), and wherein the shadow information generator is implemented via at least one processor (Matei; the shadow information generator is implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Rajagopalan further teaches wherein the transmitter transmits information related to the shadow removed through the shadow removal process as the shadow Rajagopalan; the communications module (i.e. transmitter) [¶ 0040-0041 and ¶ 0044] communicates/transmits information related to the shadow removed through the shadow removal process as the shadow information [¶ 0055-0057] for each of the viewpoints [¶ 0044 and ¶ 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, to incorporate wherein the transmitter transmits information related to the shadow removed through the shadow removal process as the shadow information for the viewpoints (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).
Itakura further teaches a shadow remover configured to remove the shadow on each viewpoint image of the plurality of viewpoint images (Itakura; a shadow remover configured to remove the shadow on each viewpoint image of the plurality of viewpoint images [¶ 0033-0035 and ¶ 0098], as illustrated within Fig. 13),
wherein the information related to the shadow removed through the shadow removal process as the shadow information for each viewpoint of the plurality of viewpoints (Itakura; the information related to the shadow removed through the shadow removal process as the shadow information for each viewpoint of the plurality of viewpoints [¶ 0033-0035 and ¶ 0098], as illustrated within Fig. 13), and 
wherein the shadow remover is implemented via at least one processor (Itakura; the shadow remover is implemented via at least one processor [¶ 0086 and ¶ 0088]).
Matei as modified by Rajagopalan and Itakura, to incorporate a shadow remover configured to remove the shadow on each viewpoint image of the plurality of viewpoint images, wherein the information related to the shadow removed through the shadow removal process as the shadow information for each viewpoint of the plurality of viewpoints, and wherein the shadow remover is implemented via at least one processor (as taught by Itakura), in order to provide accurate imagery involving information including one or more objects within an environment (Itakura; [¶ 0005-0008]).

Regarding claim 3, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 1, further comprising:
a shadow information generator configured to generate the information from the at least one virtual viewpoint (Matei; a capture device (i.e. shadow information generator) [¶ 0062-0063] configured to generate the information from a virtual viewpoint [¶ 0084-0086] being a position other than camera positions at a time of the imaging [¶ 0087-0088 and ¶ 0091-0093], as illustrated within Figs. 8 and 9; moreover, holocam orb/hub corresponding to the capture device (i.e. shadow information generator) [¶ 0182-00184]), wherein the shadow information generator is implemented via at least one processor (Matei; the shadow information generator is implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Itakura further teaches a shadow information generator configured to generate the shadow information from the at least one virtual viewpoint (Itakura; a shadow information generator configured to generate the shadow information [¶ 0084-0085, ¶ 0088, and ¶ 0098], as illustrated within Fig. 13, from the at least one virtual viewpoint [¶ 0033-0034, ¶ 0036, and ¶ 0046], as illustrated within Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Itakura, to incorporate a shadow information generator configured to generate the shadow information from the at least one virtual viewpoint (as taught by Itakura), in order to provide accurate imagery involving information including one or more objects within an environment (Itakura; [¶ 0005-0008]).

Regarding claim 4, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 3, wherein the shadow information generator estimates the at least one virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the information from the at least one virtual viewpoint (Matei; the capture device (i.e. shadow information generator), as addressed within the parent claim(s), estimates the virtual viewpoint by performing viewpoint interpolation [¶ 0076-0078 and ¶ 0084-0086] on a basis of the camera positions at the time of the imaging to generate the information from the at least one virtual viewpoint [¶ 0087-0088 and ¶ 0091-0093], as illustrated within Figs. 8 and 9; additionally, homography [¶ 0081-0083]).  
Itakura further teaches the shadow information generator estimates the at least one virtual viewpoint by performing viewpoint interpolation on a basis of the camera Itakura; the shadow information generator estimates the at least one virtual viewpoint [¶ 0033-0034 and ¶ 0036] by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the shadow information [¶ 0084-0085, ¶ 0088, and ¶ 0098], as illustrated within Fig. 4 and Fig. 13, from the at least one virtual viewpoint [¶ 0135-0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Itakura, to incorporate the shadow information generator estimates the at least one virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the shadow information from the at least one virtual viewpoint (as taught by Itakura), in order to provide accurate imagery involving information including one or more objects within an environment (Itakura; [¶ 0005-0008]).

Regarding claim 5, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 1, wherein the generator uses each of pixels of the three-dimensional model as a pixel in a corresponding position on a two-dimensional image (Matei; the logic module and/or CPU module (i.e. generator), as addressed within the parent claim(s), uses each of points/pixels of the 3D model as a point/pixel in a corresponding position on a 2D image [¶ 0075-0077 and ¶ 0084], as illustrated within Fig. 6; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4), thereby Matei; thereby to generate the 2D image data that associates 2D coordinates of each of the points/pixels with image data [¶ 0073 and ¶ 0075-0076], as illustrated within Figs. 3 and 4), and uses each of the pixels of the three-dimensional model as a pixel in a corresponding position on the two-dimensional image (Matei; the logic module and/or CPU module (i.e. generator), as addressed within the parent claim(s), uses each of the points/pixels of the 3D model as a point/pixel in a corresponding position on the 2D image ¶ 0073 and ¶ 0075-0076], as illustrated within Figs. 3 and 4; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4; such that, each point/pixel of a 3D object is captured upon one or more images [¶ 0073 and ¶ 0084], as illustrated within Figs. 3 and 6), thereby to generate the depth data that associates the two-dimensional coordinates of each of the pixels with a depth (Matei; thereby to generate the depth data that associates the 2D coordinates of each of the points/pixels with a depth [¶ 0075-0077]; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4; wherein, depth data corresponds to a focal distance (i.e. time-of-flight) [¶ 0062-0063, ¶ 0104, and ¶ 0125] in relation  with depth capturing/imaging [¶ 0162 and ¶ 0181-0183]).  

Regarding claim 6,  Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 1, wherein at an end where a display image exhibiting the subject is generated, the three-dimensional model is Matei; the 3D model is reconstructed on a basis of the 2D image data and the depth data at an end where a display image exhibiting the subject is generated [¶ 0084 and ¶ 0183-0185], as illustrated within Fig. 6 and Fig. 17; wherein, depth data corresponds to a focal distance (i.e. time-of-flight) [¶ 0062-0063, ¶ 0104, and ¶ 0125] in relation with depth capturing/imaging [¶ 0162 and ¶ 0181-0183]; moreover, imaging and triangulation to a 3D point [¶ 0075 and ¶ 0078-0080]), and the display image is generated by projecting the three-dimensional model to projection space being virtual space (Matei; the display image is generated by projecting the 3D model to projection space being virtual space [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and the transmitter transmits projection space data and texture data of the projection space (Matei; the implicit transmitter transmits projection space data and texture data of the projection space [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]; moreover, the projection space data and texture data of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]; and moreover, data of 3D models includes texture information [¶ 0196-0197]), the projection space data being data of a three-dimensional model of the projection space (Matei; the projection space data being data of a 3D model of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]).
Rajagopalan; a communications module (i.e. transmitter) that communicates/transmits data of a space [¶ 0040-0042, ¶ 0044, and ¶ 0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Itakura, to incorporate the transmitter that transmits data of a space (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 1, due to the similarities claim 7 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 7.

	Regarding claim 8, Matei discloses an image processing apparatus (Matei; a holocam orb and/or hub module (i.e. image processing apparatus) [¶ 0103-0104 and ¶ 0182-0184], as illustrated within Fig. 13 and Fig. 17) comprising:
a receiver configured to receive two-dimensional image data, depth data, and shadow information (Matei; the holocam orb and/or hub module (i.e. image processing apparatus, as addressed above, comprises a logic module and/or CPU module (i.e. receiver) configured to receive 2D image data, depth data, and implicitly shadow information [¶ 0103-0105]; moreover, capture information [¶ 0062-0063 and ¶ 0065]; wherein, shadow information is implicit given 2D image data and the depth data captures the environment [¶ 0174 and ¶ 0183-0185] which can include shadow information [¶ 0200-0202 and ¶ 0205-0206], and the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]), the two-dimensional image data and the depth data being generated on a basis of a three-dimensional model generated from a plurality of viewpoint images of a subject (Matei; the 2D image data and the depth data being generated on a basis of a 3D model generated from each of viewpoint images of a subject [¶ 0073, ¶ 0075-0076, and ¶ 0084]), the plurality of viewpoint images being captured through imaging from a plurality of viewpoints and subjected to a shadow removal process (Matei; the viewpoint images being captured through imaging from a plurality of viewpoints [¶ 0073, ¶ 0075-0076, and ¶ 0084] and subjected to a shadow removal process [¶ 0205-0206]), the shadow information being information related to a shadow of the subject (Matei; shadow information being information related to a shadow of the subject [¶ 0200-0202 and ¶ 0205-0206], as illustrated within Fig. 20 and Fig. 23); and 
a display image generator configured to generate a display image exhibiting the subject from a predetermined viewpoint (Matei; the holocam orb and/or hub module (i.e. image processing apparatus, as addressed above, comprises a model builder module (i.e. display image generator) that generates a display image exhibiting the subject from a predetermined viewpoint [¶ 0183-0185]; moreover; holocam viewer [¶ 0170-0172]), using the three-dimensional model reconstructed on a basis of the two-dimensional image data and the depth data (Matei; the 3D model reconstructed on a basis of the 2D image data and the depth data [¶ 0072-0074, ¶ 0181, and ¶ 0184-0185]; moreover, creating a 3D image from 2D images [¶ 0084], as illustrated within Fig. 6), wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for viewpoints of the plurality of viewpoints (Matei; the shadow information is information related to the shadow of the subject removed through the shadow removal process for one or more viewpoints of the plurality of viewpoints [¶ 0200-0202, ¶ 0205-0206, and ¶ 0210]; wherein, a horizontal and vertical direction [¶ 0206] in removing bad depth data [¶ 0210 and ¶ 02013-0214]), and wherein the receiver and the display image generator are each implemented via at least one processor (Matei; the receiver and the display image generator are each implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Matei fails to explicitly disclose a receiver that receives shadow information; and 
wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Rajagopalan teaches a receiver configured to receive two-dimensional image data, depth data, and shadow information (Rajagopalan; a communications module (i.e. receiver) [¶ 0040-0041 and ¶ 0044] that communicates/receives the 2D image data, the depth data, and shadow information [¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B); and 
wherein the shadow information is information related to the shadow of the subject removed through the shadow removal process for the viewpoints (Rajagopalan; the shadow information is information related to the shadow of the subject removed through the shadow removal process [¶ 0055-0057] for the viewpoints [¶ 0044 and ¶ 0053]), and wherein the receiver is implemented via at least one processor (Rajagopalan; the receiver is implemented via at least one processor/controller [¶ 0019, ¶ 0021, and ¶ 0036-0037]).
Matei and Rajagopalan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei, to incorporate a receiver configured to receive two-dimensional image data, depth data, and shadow information; and  wherein the shadow information is information related to the shadow of the subject removed through the shadow removal process for the viewpoints, and wherein the receiver is implemented via at least one processor (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).
Matei as modified by Rajagopalan fails to disclose wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and 
However, Itakura teaches the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints (Itakura; the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints [¶ 0084-0085, ¶ 0088, and ¶ 0098], as illustrated within Fig. 13; moreover, removal of shadow information through modification process [¶ 0135-0136]), and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (Itakura; the shadow information includes generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints [¶ 0084-0085, ¶ 0088, and ¶ 0098] based on camera positions at a time of the imaging [¶ 0034, ¶ 0036, and ¶ 0046], as illustrated within Fig. 4; wherein, the viewpoint of interest is able to be a viewpoint of a camera selected from among a plurality of cameras or a virtual viewpoint [¶ 0033]).
Matei in view of Rajagopalan and Itakura are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Matei as modified by Rajagopalan, to incorporate the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (as taught by Itakura), in order to provide accurate imagery involving information including one or more objects within an environment (Itakura; [¶ 0005-0008]).

Regarding claim 9, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 8, wherein the display image generator generates the display image from the predetermined viewpoint by projecting the three-dimensional model of the subject to projection space being virtual space (Matei; the model builder module (i.e. display image generator) generates the display image from the predetermined viewpoint by projecting the 3D model of the subject to projection space being virtual space (i.e. stereo vision representation of the scene via the scene rendering) [¶ 0184-0185]; moreover, stereo vision [¶ 0084] associated with triangulation and/or homography [¶ 0076 and ¶ 0080-0083]).  

Regarding claim 10, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 9, wherein the display image generator adds the shadow of the subject from the predetermined viewpoint on a basis of the shadow information to generate the display image (Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), extends/adds the shadow of the subject from the predetermined viewpoint on a basis of the shadow information [¶ 0196-0197, ¶ 0205-0206, and ¶ 0208-0209] to generate the display image [¶ 0184-0185]).  

Regarding claim 12, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 9, wherein the receiver receives projection space data and texture data of the projection space (Matei; the implicit receiver receives projection space data and texture data of the projection space [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]; moreover, the projection space data and texture data of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]; and moreover, data of 3D models includes texture information [¶ 0196-0197]), the projection space data being data of a three-dimensional model of the projection space (Matei; the projection space data being data of a 3D model of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and wherein the display image generator generates the display image by projecting the three-dimensional model of the subject to the projection space represented by the Matei; the model builder module (i.e. display image generator) generates the display image by projecting the 3D model of the subject to the projection space represented by the projection space data [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]).  
Rajagopalan further teaches the receiver that receives data of a space (Rajagopalan; a communications module (i.e. receiver) that communicates/receives data of a space [¶ 0040-0042, ¶ 0044, and ¶ 0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Itakura, to incorporate the receiver that receives data of a space (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 13, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 9, further comprising a shadow information generator configure to generate the information related to the shadow of the subject on a basis of information related to a light source in the projection space (Matei; a capture device (i.e. shadow information generator) [¶ 0062-0063] that generates the information related to the shadow of the subject on a basis of information related to a (RGB, TOF, and/or LED) light source in the projection space [¶ 200-0202 and ¶ 0205-0206], as illustrated within Fig. 20; moreover, holocam orb/hub corresponding to the capture device (i.e. shadow information generator) [¶ 0182-00184]), wherein the display image generator adds the generated shadow of the subject to a three-dimensional model of the projection space to generate the display image (Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), extends/adds the generated shadow of the subject to a 3D model of the projection space [¶ 0196-0197, ¶ 0205-0206, and ¶ 0208-0209] to generate the display image [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and wherein the shadow information generator is implemented via at least one processor (Matei; the shadow information generator is implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).

Regarding claim 14, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 8, wherein the display image generator generates the display image that is to be used for displaying a three-dimensional image or a two-dimensional image (Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), generates the display image that is to be used for displaying a 3D image or a 2D image (i.e. stereo vision representation of the scene via the scene rendering) [¶ 0184-0185]; moreover, stereo vision [¶ 0084]).  

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 8, due to the similarities claim 15 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 15.

Regarding claim 16, Matei in view of Rajagopalan and Itakura further discloses the image processing apparatus according to claim 1, wherein the transmitted two-dimensional image data (Rajagopalan; the transmitted 2D image data [¶ 0044 and ¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Itakura, to incorporate the transmitted two-dimensional image data (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).
Itakura further teaches wherein the generated two-dimensional image data includes at least one two-dimensional image generated from the at least one virtual viewpoint (Itakura; the generated 2D image data includes at least one 2D image [¶ 0084-0085 and ¶ 0098], as illustrated within Fig. 13, generated from the at least one virtual viewpoint [¶ 0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Itakura, to incorporates wherein the generated two-dimensional image data includes at least one two-dimensional image generated from the at least one virtual viewpoint (as taught by Itakura), in order to provide accurate imagery involving information including one or more objects within an environment (Itakura; [¶ 0005-0008]).




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616